Citation Nr: 0004045	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-29 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected bilateral pars planitis and bilateral 
cataracts.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1988 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral pars planitis and right eye cataract with a 10 
percent evaluation, effective May 7, 1996.  In October 1998, 
the Board granted the veteran's claim of entitlement to 
service connection for a cataract of the left eye.  By rating 
decision in March 1999, the RO granted an increased 
evaluation of 20 percent for service-connected bilateral pars 
planitis and bilateral cataracts, effective May 7, 1996.  

In the October 1998 decision, the Board also remanded the 
instant claim for further development to include obtaining 
medical treatment records and a VA examination.  


FINDING OF FACT

The veteran's corrected visual acuity for distance, taking 
the worst of the examinations of record, is 20/80 in the 
right eye and 20/40 in the left eye, with reports of pain, 
required rest, and some impairment with daily activities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected bilateral pars planitis and bilateral 
cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.83a, 4.84a, Diagnostic Codes 
6000, 6079, Table V (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records show diagnosis of pars 
planitis in February 1990, with continued treatment 
throughout service.  A cataract of the right eye was noted in 
December 1991.  A periodic service examination in 
January 1993 noted visual acuity of right 20/40 corrected to 
20/20 and left 20/30 corrected to 20/20.  Pars planitis, 
vitreal opacity, and a large fibrotic scar of the right eye 
were reported.  A Medical Evaluation Board report, dated in 
April 1996, noted diagnoses of bilateral pars planitis, small 
posterior subcapsular cataract of the right eye, and visually 
insignificant posterior subcapsular change in the left eye.  

The veteran filed an initial claim for VA benefits for 
bilateral pars planitis and cataracts in June 1996.  

A VA examination was conducted in July 1996.  The corrected 
visual acuity in the right eye was 20/40 for distance and J6 
near, an in the left eye was 20/40+ for distance and J3+ 
near.  The lens of the right eye had a posterior subcapsular 
cataract of approximately gray +2.  The left eye lens was 
clear.  The examiner reported diagnoses of pars splenitis, 
right eye greater than left, posterior subcapsular cataract 
in the right eye, and epiretinal membrane of the right eye.  
The examiner stated that pars splenitis was a chronic 
inflammatory disease of the eye with unknown etiology, and 
could cause blindness in the long term, either secondary to 
cataracts or secondary to the chronic inflammation.  An 
addendum to this examination, dated in October 1997, noted no 
evidence of a cataract of the left eye.  The examiner noted 
that small cataract was reported on dictation from the July 
1996 examination.  The examiner reported that the fundoscopic 
lamp in the examining room was not bright enough to get a 
very good look at the lens.  

By rating decision in October 1996, the RO granted service 
connection for bilateral pars planitis and right eye cataract 
with an evaluation of 10 percent, effective May 7, 1996.  The 
RO further denied service connection for left eye cataract.  

Treatment records from June 1997 and July 1997 noted 
corrected visual acuity of 20/50 to 20/70 in the right eye 
and 20/20 in the left eye.  In August 1997 corrected visual 
acuity in the right eye was 20/80 distance and J3 near, and 
in the left eye was 20/30 distance and J1 near.  Diagnoses of 
bilateral pars planitis and bilateral posterior subcapsular 
cataracts (right greater than left) were reported.  

A VA examination was conducted in October 1997.  Corrected 
visual acuity in the right eye was 20/40 distance and J2 
near, and in the left eye 20/25 distance and J2 near.  
Diagnoses of bilateral pars planitis and right eye posterior 
subcapsular cataract were noted.  

In her VA Form 9, substantive appeal, received in October 
1997, the veteran stated that her eye disease limited her 
daily functioning in both work and home environments.  She 
reported that she was required to take several rest periods 
for her eyes and was limited in the amount of reading and 
detailed functions she could perform.  She noted that she was 
forced to miss a minimum of three days of work per month due 
to her eye condition.  

In a letter submitted with the veteran's substantive appeal, 
the veteran's spouse, an active duty serviceman, stated that 
the veteran's reduced visual acuity resulted in difficulties 
for her in driving and taking care of their small child.  He 
stated that her night vision was virtually non-existent.  He 
reported that the veteran missed an average of 30 hours of 
work per month resulting in a financial loss to the family.  

Treatment records from March to June 1998 noted corrected 
visual acuity of 20/40 in the right eye and 20/25 in the left 
eye.  A right eye posterior subcapsular cataract and pars 
planitis were noted.  

In October 1998, the Board granted the veteran's claim of 
entitlement to service connection for a cataract of the left 
eye.  The Board also remanded the claim for an increased 
evaluation for bilateral pars planitis and right eye cataract 
further development to include obtaining medical treatment 
records and a VA examination.  By rating decision in March 
1999, the RO granted an increased evaluation of 20 percent 
for service-connected bilateral pars planitis and bilateral 
cataracts, effective May 7, 1996.  In November 1998, the RO 
requested that the veteran identify all health care providers 
who had treated her eye condition since October 1997.  In a 
statement, received in December 1998, the veteran reported 
that she had received treatment from VA doctors only since 
October 1997.  

A VA examination was conducted in February 1999.  The veteran 
reported decreased visual acuity with occasional pain and 
photophobia since her last examination in June 1998.  
Corrected visual acuity in the right eye was 20/50 distance 
and J10 near, and in the left eye 20/20 distance and J1 near.  
The examiner reported impressions of pars plana (right eye 
greater than left eye), posterior subcapsular cataract of the 
right eye.  The examiner stated that the pars plana appeared 
to be stable without any active inflammation at that time.  
The examiner further stated that he felt that the right eye 
cataract was the cause of the veteran's decreased vision.  
The examiner noted that the veteran's visual acuity was 
significantly reduced and the veteran found decreased ability 
for normal day to day activities.  The examiner opined that 
the veteran's ability to perform average employment in a 
civil occupation was greatly reduced because of her current 
condition.  



II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

For purposes of evaluation, the best distant vision 
obtainable after best correction by glasses.  38 C.F.R. § 
4.75 (1999).  Evaluations are determined by the intersection 
of the horizontal row appropriate for one eye and the 
vertical column appropriate to the other eye from Table V.  
38 C.F.R. §§ 4.83a, 4.84a, Table V (1999).  Preoperative 
cataracts are evaluated on the basis of impairment of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6028 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  The Board finds that, 
although there is no diagnostic code for the veteran's pars 
planitis, the functions affected, anatomical localization and 
symptomatology are closely analogous to the manifestations of 
uveitis under Diagnostic Code 6000.  See 38 C.F.R. § 4.20.  
Chronic uveitis is evaluated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum evaluation during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6000 (1999).  

38 C.F.R. § 4.25 (1999) requires that, except as otherwise 
provided, all disabilities arising from a single disease 
entity are rated separately.  The exception to this rule is 
when assignment of separate disability ratings would 
constitute pyramiding.  The pertinent regulation states, 
"[T]he evaluation of the same disability under various 
diagnoses is to be avoided....[T]he evaluation of the same 
manifestation under different diagnoses is to be avoided."  
38 C.F.R. § 4.14 (1999).  The "critical element" in 
determining whether separate entities may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  As the rating criteria for both the veteran's 
disabilities - bilateral pars planitis and bilateral 
cataracts - is based on visual acuity, to grant separate 
evaluations for these two disabilities would result in 
pyramiding.  

Examinations of record show corrected distance vision of the 
right eye of 20/40 to 20/80.  Examinations of record show 
corrected distance vision of the left eye of 20/20 to 20/40.  
The appellant's eye disabilities are currently evaluated at 
20 percent.  Using Table V, and the worst of the examination 
results, the measurement of the veteran's visual acuity does 
not meet the schedular requirements for an evaluation in 
excess of 20 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.  Although noting the veteran's reports of pain, resting 
requirements and impairment of daily activities, the Board 
finds that the evidence preponderates against a schedular 
evaluation in excess of 20 percent.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral pars planitis and bilateral 
cataracts is denied.  


REMAND

The Board notes that the veteran and her spouse reported that 
she missed several days of work per month due to her service-
connected eye disabilities and that such resulted in a 
financial hardship to her and her family.  In addition, the 
VA examiner in February 1999 indicated that the veteran's 
visual acuity decreased her ability for normal day to day 
activities and her ability to perform average employment in a 
civil occupation.  The Board finds that such raises the issue 
of entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (1999).  The matter of entitlement to an 
extraschedular rating for this disorder pursuant to 38 C.F.R. 
§ 3.321(b)(1) was not considered by the RO.  The Board may 
not grant a rating under this provision in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. After undertaking any additional 
development deemed necessary with respect 
to the veteran's claim for an 
extraschedular evaluation, the RO should 
consider whether to submit the claim to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, to authorize an extra-schedular 
evaluation.  Documentation reflecting 
this consideration and any further 
development of the record should be 
associated with the claims file. 

2. If the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

